Exhibit 99.1 NORTHCORE TECHNOLOGIES INC. (the “Corporation”) ANNUAL MEETING OF SHAREHOLDERS Held on June 6, 2012 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations Section 11.3 In accordance with Section 11.3 of the National Instrument 51-102, the following describes the matters voted upon and the voting results obtained at the Annual Meeting of the Corporation held on June 6, 2012 in Toronto, Ontario (the “Meeting”). The following matters were put to a vote by a show of hands and proxies received at the Meeting. General Business MATTERS VOTED UPON VOTING RESULT 1. Election of Directors The election of the following nominees as directors of the Corporation to hold office until the next annual meeting of shareholders or until their successors are elected or appointed: Paul Godin T. Christopher Bulger Amit Monga Jim Moskos Ryan Deslippe, and Marvin Igelman Carried Based on the report of proxies provided by the scrutineers at the meeting and considering that all registered shareholders present in person at the Meeting voted FOR the directors named above by a show of hands, the voting results were as follows: Number of Votes FOR Percentage of Total Votes FOR Number of Votes WITHELD Percentage of Votes WITHHELD 90.85% 1.55% 2. Appointment of Auditors The appointment of Collins Barrow Toronto LLP, Chartered Accountants as auditors of the Corporation for the current fiscal year and authorizing the Board of Directors to fix the auditors’ remuneration. Carried Based on the report of proxies provided by the scrutineers at the meeting and considering that all registered shareholders present in person at the Meeting voted FOR the resolution by a show of hands, the voting results were as follows: Number of Votes FOR Percentage of Total Votes FOR Number of Votes WITHELD Percentage of Votes WITHHELD 97.98% 2.01% 3. Amendments in Stock Option Plan approving an Increase in the Maximum Number of options to be granted under the Stock Option Plan from 26,550,000 to 35,000,000 representing an increase by one percent (1%) to fifteen percent (15%) of the shares issued and outstanding. Carried Based on the report of proxies provided by the scrutineers at the meeting and considering that all registered shareholders present in person at the Meeting voted FOR the resolution by a show of hands, the voting results were as follows: Number of Votes FOR Percentage of Total Votes FOR Number of Votes AGAINST Percentage of Votes AGAINST 90.20% 2.20%
